DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/479,385, filed on April 5, 2017.
The present application is a divisional application of 16/251,153 which is a continuation application of 15/479,385 pursuant to 35 USC 120. Applicant has complied with the provisions of MPEP 35 USC 120 and the parent applications are fully enabling as to the claims. Furthermore, applicant is claiming foreign priority pursuant to 35 USC 119(a-d) to Japanese document 2016/096676 filed May 13, 2016. Applicant has complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority Additionally, applicant has provided a certified English translation of this foreign priority within parent application 16/251,153, the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the May 13, 2016 foreign priority filing date. 
Claim Rejections - 35 USC § 112
Claim 1 (and dependent claims 2-7) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
with spaces in between each of the lenses” is vague and indefinite. It is not clear if applicant is claiming spaces in between each of the claimed first through sixth lenses or, in the alternative, if applicant is claiming spaces between each of the lenses within the imaging lens system (since applicant is claiming the system “comprising” these lenses and therefore the system can have additional lenses as well). The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “a sixth lens, arranged in this order from an object side to an image plane side with spaces in between each of the lenses of the imaging lens” (i.e. spaces in between each of the lenses within the entire imaging lens system). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto publication number 2015/0070783. 
	With respect to claim 1, Hashimoto reads on this claim by disclosing the limitations therein including the following: an imaging lens system (abstract); comprising a first lens (fig 16, corresponding example 6, lens “L1” and fig 28, corresponding example 10, lens “L1”); a second lens having positive power (fig 16, corresponding example 6, lens “L2” and fig 28, corresponding example 10, lens “L2”); a third lens (fig 16, corresponding example 6, lens “L4” and fig 28, corresponding example 10, lens “L4”); a fourth lens (fig 16, corresponding example 6, lens “L5” and fig 28, corresponding example 10, lens “L5”); a fifth lens (fig 16, corresponding example 6, lens “L6” and fig 28, corresponding example 10, lens “L6”); a sixth lens (fig 16, corresponding example 6, lens “L7” and fig 28, corresponding example 10, lens “L7”); spaces in between each of the lenses of the imaging lens system (fig 16, corresponding example 6, and fig 28, corresponding example 10); the second lens is a meniscus lens near the optical axis (fig 16, corresponding example 6, lens “L2” and fig 28, corresponding example 10, lens “L2”); the third lens with at least one aspheric surface (fig 16, corresponding example 6, lens “L4” disclosed as aspheric and fig 28, corresponding example 10, lens “L4” disclosed as aspheric); the fourth lens with at least one aspheric surface (fig 16, corresponding example 6, lens “L5” disclosed as aspheric and fig 28, corresponding example 10, lens “L5” disclosed as aspheric); the fifth lens with a convex object side surface near the optical axis (fig 16, corresponding example 6, lens “L6” disclosed with an object side convex surface and fig 28, corresponding example 10, lens “L6” disclosed with an object side convex surface); the sixth lens formed with two aspheric surfaces (fig 16, corresponding example 6, lens “L7” disclosed as bi-aspheric and fig 28, corresponding example 10, lens “L7” disclosed as bi-aspheric); the sixth lens disclosed as having a convex image side surface near the optical axis (fig 16, corresponding example 6, lens “L7” disclosed as having a convex image side surface and fig 28, corresponding example 10, lens “L7” disclosed as having a convex image side surface); the satisfaction of the vd2 mathematical condition (example 6, vd2 = 55.57, example 10, vd2 = 55.57). 
	With respect to claim 2, Hashimoto discloses the satisfaction of the claimed mathematical condition (example 10 = -8.8). 
	With respect to claim 3, Hashimoto discloses the satisfaction of the claimed mathematical condition (example 6 = 0.81). 
	With respect to claim 4, Hashimoto discloses the satisfaction of the claimed mathematical condition (example 6 = 0.13). 
	With respect to claim 6, Hashimoto discloses the satisfaction of the claimed mathematical condition (example 6 = 0.16). 
	With respect to claim 7, Hashimoto discloses the satisfaction of the claimed mathematical condition (example 6 = 1.9). 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al publication number 2017/0357081. 
	With respect to claim 1, Dai reads on this claim by disclosing the limitations therein including the following: an imaging lens system (abstract); comprising a first lens (embodiment 10, corresponding fig 46, lens “E1”); a second lens having positive power (embodiment 10, corresponding fig 46, lens “E3”); a third lens (embodiment 10, corresponding fig 46, lens “E4”); a fourth lens (embodiment 10, corresponding fig 46, lens “E5”); a fifth lens (embodiment 10, corresponding fig 46, lens “E6”); a sixth lens (embodiment 10, corresponding fig 46, lens “E7”); spaces in between each of the lenses of the imaging lens system (embodiment 10, corresponding fig 46); the second lens is a meniscus lens near the optical axis (embodiment 10, corresponding fig 46, lens “E3”); the third lens with at least one aspheric surface (embodiment 10, corresponding fig 46, lens “E4” disclosed as aspheric); the fourth lens with at least one aspheric surface (embodiment 10, corresponding fig 46, lens “E5” disclosed as aspheric); the fifth lens with a convex object side surface near the optical axis (embodiment 10, corresponding fig 46, lens “E6” disclosed with an object side convex surface); the sixth lens formed with two aspheric surfaces (embodiment 10, corresponding fig 46, lens “E7” disclosed as bi-aspheric); the sixth lens disclosed as having a convex image side surface near the optical axis (embodiment 10, corresponding fig 46, lens “E7” disclosed as having a convex image side surface); the satisfaction of the vd2 mathematical condition (embodiment 10, vd2 = 56.1). 
	With respect to claim 2, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = -4.2). 
	 With respect to claim 3, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 1.46). 
	With respect to claim 4, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 0.7). 
	With respect to claim 5, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 0.7).
	With respect to claim 6, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 0.9).
	With respect to claim 7, Dai discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 1.8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
With respect to claim 5, Hashimoto discloses the mathematical condition = 0.3 (examples 6 and 10) and therefore just outside of the claimed range of “> 0.2”. However, it has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to provide in the lens system of Hashimoto the additional feature of having D45/f within the clamed range since this range closely approximates the suggested value taught by Hashimoto for the purpose of providing an lens system of improved optical imaging.
Examiner’s Comments
Lai et al publication number 2017/0285305 (such as embodiment 5) and Lee et al publication number 2017/0322397 (such as embodiment 4) are being cited to show additional imaging lens systems that would have read on a number of the above rejected claims, however, such rejections would have been repetitive. 
Liao et al publication number 2017/0357079 (such as embodiment 4) and Kitahara et al publication number 2017/0199355 (such as example 1) are being cited to show additional imaging lens systems which, together with a reference such as Huang publication number 2017/0108665 for teaching of having an additional aspheric surface, would have made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 26, 2022